REDMANN, Judge.
* Does a petition’s allegation that plaintiff wife “was violently knocked down by two unknown juveniles running through” a crowd affirmatively show that plaintiff wife and husband have no cause of action against anyone other than the juveniles?
Plaintiffs appeal from the dismissal, on exception of no cause of action, of their demand against the New Orleans Saints. Plaintiffs’ petition alleged the Saints played a professional football game at a stadium the Saints rented and (presumably) controlled. Some automobiles were allowed to park inside the stadium fences, blocking certain exits, restricting egress and causing the crowd to become unruly.
A jury might, depending on all the circumstances, reasonably conclude that the Saints’ allowing parking to block exits was so substantial a factor in the causative chain leading to plaintiff’s injuries as to make the Saints liable. That the chronologically last (and efficacious) cause of the injuries was juveniles’ running through the crowd does not necessarily defeat plaintiffs’ claim.
The petition may be vague. But it does state a cause of action. The exception should have been overruled.
Reversed.